LACOMBE, Circuit Judge.
The facts are these: Rehastia.no, an alien, came from Italy to this country in 1887, with the intention of making it his home. He remained here five years, working as a laborer in the city of Philadelphia. During this period lie declared his intention to become a citizen, and look out his first papers. At the time of his immigration he had a wife and child, whom he left in Italy, intending to send for them when he ’had saved enough money to support them here. In 1892, having laid up some money and bought some household furniture, he sent for his wife to come; but, as she was too ill to do so, he went to Italy to bring her, leaving his furniture in charge of a friend here, nis wife grew worse, and he remained with her in Italy for about two years, in consequence of which he was obliged to spend tbe money he had laid by in the preceding years. On 1 he 10th of this month, therefore, he retained to this country, having borrowed in Italy the money to pay his passage, in order to resume his work here, and thus secure the money necessary io defray the expense of bringing his wife and child to this country, which lie still intends, as he did when he arrived here in 1887, to make his permanent home. These facts being undisputed, and no question raised as to his being an idiot, convict, etc., the relator has affirmatively and satisfactorily shown that on October 10, .1894, he did not belong to any one of the classes of aliens excluded from admission into (he United States in accordance with the acts regulating iuunigral.ion, which existed and were in force when i he act of March 3, 1891, was passed. These acts refer to aliens who are imported into or who migrate to this country, not to persons already resident here, who temporarily depart and return. Sebastiano was an alien immigrant when he came here, in 1887. lie was not; one when, after his temporary absence, he returned, in October, 1894. In re Panzara, 51 Fed. 275. Relator is discharged.